BURGESS, J.
This is a companion suit to that of Isenhour v. Barton County, just decided, on scrips issued by defendant county.
*183The petition in this case contains fifty-three counts, one upon each of the warrants or scrips. The answer consents to judgment for the principal and interest upon all counts except 1, 5, 8, 14, 15, 16, 17, 18, 23 and 43, and consents to judgment for the amount of the principal of warrants named in said counts but denies liability for the interest thereon.
There is no substantial difference between this case and the case above referred to, and for the reasons therein stated the judgment is reversed and the cause remanded, with directions to the court below to enter judgment in favor of the plaintiff for the amount only of the principal of the warrants and scrips mentioned in said contested counts.
Gantt, Valliant and Lamm, JJ., concur; Brace, G. J., and Marshall and Fox, JJ., dissent, for the reasons stated in dissenting opinion of Marshall, J., in Isenhour v. Barton County, ante, p. 174.